         CASE 0:19-cv-01929-MJD-ECW Doc. 94 Filed 11/13/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

MARCQUISE MURPHY and RATANYA
ROGERS, individually and on behalf of all             Case No. 19-cv-1929 (MJD/ECW)
others similarly situated,

                     Plaintiffs,

v.                                                        MEET AND CONFER
                                                            STATEMENT
LABOR SOURCE, LLC d/b/a CATSTAFF
d/b/a ONE SOURCE STAFFING AND
LABOR, and BLUSKY RESTORATION
CONTRACTORS, LLC,

                      Defendants.


        Pursuant to Rule LR 7.1(d), I, Elizabeth S. Gerling, representing Defendant BluSky

 Restoration Contractors, LLC, hereby certify that: I met and conferred with Plaintiffs’

 counsel, William Hogg, via a telephone call, regarding Defendant BluSky Restoration

 Contractor, LLC’s Motion for Certification for Interlocutory Appeal on November 13,

 2020. As a result of the meet-and-confer, the parties:

            Do not agree on the resolution of any part of the motion.

 Dated: November 13, 2020                  JACKSON LEWIS P.C.

                                           s/ Elizabeth S. Gerling
                                           Elizabeth S. Gerling, (MN #0395372)
                                           150 South Fifth Street, Suite 3500
                                           Minneapolis, MN 55402
                                           Phone: (612) 341-8131
                                           Fax: (612) 341-0609
                                           Elizabeth.Gerling@jacksonlewis.com

                                           - and -


                                              1
           CASE 0:19-cv-01929-MJD-ECW Doc. 94 Filed 11/13/20 Page 2 of 2




                                      Eric R. Magnus (admitted pro hac vice)
                                      171 17th Street, NW, Suite 1200
                                      Atlanta, GA 30363
                                      Phone: (404) 586-1820
                                      Eric.Magnus@jacksonlewis.com

                                      ATTORNEYS FOR DEFENDANT
                                      BLUSKY RESTORATION
                                      CONTRACTORS, LLC

4835-7580-1042, v. 1




                                         2
